Judgment, Supreme Court, New York County (Ronald Zweibel, J.), rendered June 22, 1995, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 6 to 12 years, unanimously affirmed.
Defendant’s claim that testimony by the arresting officer to the effect that he followed defendant and the codefendant because of a gesture from the undercover officer indicating possible danger should have been excluded as hearsay and “bolstering” is unpreserved and we decline to review it in the interest of justice. Were we to review this claim, we would find that the testimony as to the gesture was not offered for its *634truth and was properly admitted to explain the arresting officer’s actions. Concur — Ellerin, P. J., Tom, Mazzarelli, Wallach and Lerner, JJ.